


EXHIBIT 10.61

 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [***].  A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

 

 

Diagnostic Product and Instrument Agency Agreement

 

F. Hoffmann-La Roche Ltd.

 

and

 

Affymetrix, Inc.

 

dated

 

January 29, 2003

 

 

--------------------------------------------------------------------------------


 

CONTENTS

 

I.

Common Terms and Definitions

II.

Appointment; Licenses

III.

Payments

IV.

Supply of Diagnostic Products and Roche Instruments

V.

Covenants

VI.

Term and Termination

VII.

Warranty and Warranty Disclaimers

VIII.

Limited Liability

IX.

Indemnity

 

i

--------------------------------------------------------------------------------


 

DIAGNOSTIC PRODUCT AND INSTRUMENT AGENCY AGREEMENT

January 29, 2003

This DIAGNOSTIC PRODUCT AND INSTRUMENT AGENCY AGREEMENT (the “Agreement”) is
effective as of the date first written above (“Effective Date”) between
Affymetrix, Inc., a Delaware corporation (“Affymetrix”), and F. Hoffmann-La
Roche Ltd. (“Roche”).

I.                                         Common Terms and Definitions.

 

(a)           Common Terms.

(i)            Unless otherwise defined herein, all capitalized terms shall have
the meanings set forth in the Common Terms Agreement, dated as of even date
herewith, between Affymetrix and Roche (the “Common Terms Agreement”).

(ii)           This Agreement shall be governed by and subject to the provisions
contained in the Common Terms Agreement, in accordance with its terms.

(b)           Definitions.

(i)            “Agency Net Sales” shall mean the gross amount invoiced by Roche
or Roche’s Affiliates to end-users, distributors, agents or the like, for sales
of a Diagnostic Product and Roche Instrument, less:

(1)           Commissions thereon; and then

(2)           volume discounts, sales rebates, allowances, returns and sales
taxes (to the extent such sales taxes are, in all cases, invoiced separately by
end-users’ distributors or agents) in all cases, other than as included in Sales
Expenses; and then

(3)           [***]% of the remaining amount after the deduction in (i) above
for Sales Expenses; and then

(4)           if a Reagent Agreement Plan is utilized for a Diagnostic Product
or Roche Instrument, [***]% of the remaining amount, after the deductions in
(1), (2) and (3) above, as an agreed deduction for Reagent Rental Expenses; and
then

(5)           to the extent PCR Technology is included as a necessary component
of a Diagnostic Product, one of the following deductions (reflecting the agreed
upon value attributable to Roche’s PCR Technology from time to time):

 

2

--------------------------------------------------------------------------------


 

a.             for Diagnostic Product sales through December 31, 2005, [***]% of
the remaining amount from the sale of such Diagnostic Product;

b.             for Diagnostic Product sales after December 31, 2005 through
December 31, 2010, [***]% of the remaining amount from the sale of such
Diagnostic Product;

c.             for Diagnostic Product sales after December 31, 2010 through
December 31, 2015, [***]% of the remaining amount from the sale of such
Diagnostic Product; or

d.             for Diagnostic Product sales after December 31, 2015, [***].

Notwithstanding the foregoing, in the case of internal use by Roche or its
Affiliate of Diagnostic Products in connection with providing diagnostic
services to customers on a commercial basis, Agency Net Sales for such
Diagnostic Products will be (i) if such Diagnostic Product is then sold or
furnished to Third Parties, the then current average Agency Net Sales per such
Diagnostic Product so sold or furnished, and (ii) if not then so sold or
furnished, a reasonable Agency Net Sales amount that would apply between Roche
and its arm’s length customers, taking into account the Agency Net Sales amount
of any comparable Diagnostic Products and all other relevant factors.

(ii)           “Affymetrix Customer” shall have the meaning set forth in Section
II(c)(ii).

(iii)          “Affymetrix Instrument Distribution Right” shall have the meaning
set forth in Section II(b)(i).

(iv)          “Affymetrix Product Distribution Right” shall have the meaning set
forth in Section II(a)(i).

(v)           “Commission” shall have the meaning set forth in Section III(a).

(vi)          “Termination Date” shall have the meaning set forth in Section
VI(a).

II.                                     Appointment; Licenses.

 

(a)           Diagnostic Product Distribution Rights.

(i)            Subject to the terms and conditions of this Agreement and,
specifically, the limitations set forth in Section II(a)(ii) below, during the
term of this Agreement, Roche hereby appoints Affymetrix as its exclusive agent
for distribution of Diagnostic Products, together with the documentation and
other materials therefor (whether developed by Roche, Roche’s Affiliates or
Third Parties on behalf of Roche or its Affiliates) to [***] for internal
development purposes (as opposed to, for example, use

 

3

--------------------------------------------------------------------------------


 

by a CRO as an independent contractor for a [***]) (the “Affymetrix Product
Distribution Right”).

(ii)           Roche may request that Affymetrix allow Roche or its Affiliates
to sell a particular Diagnostic Product, together with the documentation and
other materials therefor, to a particular [***] for its use, on a case-by-case
basis, by providing a written request, giving details of the specific Affymetrix
customer (an “Affymetrix Customer”) and the reasons for and purposes of the
proposed sale.  Affymetrix shall respond to Roche’s request within fifteen (15)
business days of receipt of such request and agrees to not unreasonably withhold
its consent to such sale.  If Affymetrix does not respond within such period,
its lack of or delay in response shall be deemed its consent to such sale.  If
Affymetrix notifies Roche in writing prior to expiration of the fifteen (15)
business-day period that it does not consent to such sale, Roche may elect to
escalate the decision through the meet and confer and dispute resolution
provisions provided in Section IV of the Common Terms Agreement.  Affymetrix’
consent to any particular sale pursuant to this provision shall not further
alter the Affymetrix Product Distribution Right for future Diagnostic Product
sales to any Affymetrix Customer.

(b)           Roche Instrument Distribution Rights.

(i)            Subject to the terms and conditions of this Agreement, during the
term of this Agreement, Roche hereby appoints Affymetrix as its exclusive agent
for the distribution of Roche Instruments, together with the documentation and
other materials for such Roche Instruments, to [***] for internal development
purposes (as opposed to, for example, use by a CRO as an independent contractor
for a [***]) (the “Affymetrix Instrument Distribution Right”).

(ii)           To the extent Affymetrix permits Roche to sell one or more
Diagnostic Products to a [***] pursuant to Section II(a)(ii) above, Affymetrix
shall continue to be entitled to sell to such [***] any Roche Instruments,
together with the documentation, software and other materials therefore, that
are required to use the Diagnostic Products so sold by Roche pursuant to Section
II(a)(ii) for the purpose(s) identified to Affymetrix in Roche’s request under
such section.

(c)           Technology License.

(i)            Except to the extent expressly and unambiguously set forth
herein, Roche retains all rights and licenses with respect to the Diagnostic
Products and Roche Instruments, and Affymetrix has no right to use any
Diagnostic Product or Roche Instrument for its own purposes except to solicit
orders and otherwise exercise its rights and fulfill its obligations hereunder. 
Subject to the terms and conditions of this Agreement, Roche hereby grants to
Affymetrix and its Affiliates a [***], [***], [***], [***], [***] license to
solicit orders of Diagnostic Products, Roche Instruments, and the documentation,
software and other materials therefor, and otherwise fulfill its obligations
hereunder, in accordance with the provisions of Section II(a) and (b) above.

 

4

--------------------------------------------------------------------------------


 

(ii)           Roche agrees to provide all post-sale training, installation,
technical support and service for Diagnostic Products and Roche Instruments to
Affymetrix Customers on substantially similar terms and conditions as Roche or
its Affiliates offer such support and services to their respective customers of
Diagnostic Products and Roche Instruments.  To the extent that Affymetrix
Customers desire post-sale training, installation, technical support or services
for Diagnostic Products and Roche Instruments, Affymetrix Customers shall enter
into the required agreements with Roche or its Affiliates directly to obtain
such services.

(d)   Labeling.  All Diagnostic Products and Roche Instruments, the
documentation, software and other materials therefor and any related promotional
or instructional materials shall be branded and carry the same Designations as
required for Diagnostic Products and Diagnostic Instruments sold under the
License Agreement.  In addition, all Diagnostic Products and Roche Instruments,
the documentation, software and other materials therefor and any related
promotional or instructional materials shall be labeled in accordance with the
provisions of the License Agreement and in compliance with applicable regulatory
requirements.  Such labeling shall not be altered by Affymetrix in any manner
without Roche’s prior written consent.  Notwithstanding the foregoing, Roche
shall label Diagnostic Products and Roche Instruments, and the documentation,
software and other materials therefor, appropriately under applicable
regulations in order to permit Affymetrix’ marketing of such products and
instruments to Affymetrix Customers in accordance with this Agreement.

(e)   Method of Marketing.  Affymetrix (and its Affiliates’) marketing of
Diagnostic Products and Roche Instruments must be at Roche’s then-current prices
to its customers (without additional markup) and shall be sold pursuant to and
be accompanied by Roche’s standard terms and conditions (as provided by Roche to
Affymetrix and which may be amended from time to time by Roche in Roche’s sole
and absolute discretion).  Notwithstanding the foregoing, Roche and its
Affiliates agree to grant to any Affymetrix Customer who purchases Diagnostic
Products and/or Roche Instruments (and in each case, the documentation, software
and other materials therefor) the normal implied use license and/or software
license associated with such sale.  To the extent Affymetrix becomes aware that
any Affymetrix Customer is violating Roche’s terms and conditions of sale (as
agreed by such Affymetrix Customer), Affymetrix shall use its commercially
reasonable efforts to notify Roche of such conduct, but in any event Affymetrix
shall have no liability for such Affymetrix Customer conduct absent Affymetrix
inducement to cause such violation or Affymetrix’ participation in such
violation.

(f)    Product Modification or Discontinuation.  Roche reserves the right to
materially modify or discontinue any Diagnostic Product or Roche Instrument  at
any time with 90 days prior written notice to Affymetrix after (i) fulfilling
any orders already submitted to Roche under this Agreement for such discontinued
Diagnostic Product or Roche Instrument and (ii) agreeing to continue to supply
any ongoing clinical trial or development program then in progress utilizing a
Diagnostic Product or Roche Instrument sold under this Agreement (for the stated
duration of such clinical trial or development program), provided, however, that
Roche shall only be obligated to continue supplying ongoing clinical trials or
development programs lasting longer than 12 months from the date of first sale
of Diagnostic Products under this Agreement for which Roche has given its prior
written consent, which consent shall not be unreasonably withheld. 
Notwithstanding the foregoing, Roche may materially modify or

 

5

--------------------------------------------------------------------------------


 

discontinue the supply of any Diagnostic Product or Roche Instrument if the
discontinuation is as a result of a legal requirement or due to potential harm
or detriment to an end-user of the discontinued Diagnostic Product or Roche
Instrument.

III.                                 Payments.

 

(a)           Commission.  Affymetrix shall receive a [***] percent ([***]%)
commission on [***] less [***], [***] (to the extent such [***] are invoiced
separately by end-users’ distributors or agents) and [***] (the “Commission”) of
Diagnostic Products and Roche Instruments distributed pursuant to Section II
above.  Payment for Diagnostic Products and Roche Instruments sold by Affymetrix
or its Affiliates pursuant to this Agreement shall be made by Affymetrix
Customers directly to Roche or its Affiliate. Roche shall make quarterly
payments for the relevant quarter to Affymetrix equal to the aggregate amount of
Commissions on Diagnostic Products and Roche Instruments sold under this
Agreement.  Such payment and a payment report in form reasonably satisfactory to
Affymetrix detailing the computation of the preceding quarter’s Gross Sales and
the Commission for that quarter, including the Diagnostic Products and Roche
Instruments sold, the Gross Sales associated therewith, Commissions earned and
payments made (and any credits or offsets taken), shall be remitted to
Affymetrix within 60 days following the end of such quarter.  Commissions shall
be earned by Affymetrix upon Roche’s (or its Affiliate’s) invoicing of
Affymetrix Customers hereunder for sales of Diagnostic Products and Roche
Instruments.  Payment shall be made for the preceding quarter at the time
payment is made.  If Affymetrix receives any payment for Diagnostic Products
and/or Roche Instruments distributed under this Agreement, Affymetrix shall
remit promptly the full amount of such payment to Roche in full so that Roche
may properly account for payment of such sale.

(b)           Royalties.  Roche shall owe Affymetrix royalties on Agency Net
Sales from Diagnostic Products and Roche Instruments sold by Affymetrix or its
Affiliate pursuant to this Agreement according to Section III(c) of the License
Agreement.  Such royalty payments are fully creditable to the extent permitted
under Section III(c)(i) of the License Agreement.  Royalties shall be earned by
Affymetrix in accordance with the foregoing upon Roche’s (or its Affiliate’s)
invoicing of Affymetrix Customers hereunder for sales of Diagnostic Products
and/or Diagnostic Instruments.

(c)           Interest.  Late payments shall bear interest at the lower of: (i)
the Bank of America prime rate or (ii) the maximum rate allowed by law.

(d)           Records and Audit Rights.  Each Party shall, on behalf of itself
and its Affiliates, keep, in the English language, sufficiently detailed records
to document and confirm amounts payable under this Agreement, and shall maintain
such records for at least three years.  Each Party shall have the right to hire
an independent certified public accountant to inspect all records of the other
Party required to be kept or submitted by the other Party pursuant to this
Agreement (which accountant shall be reasonably acceptable to the other Party
and shall keep all information confidential, except to disclose the fact and
amount of any discrepancies); provided: (i) such audit is conducted during
normal business hours, (ii) such audit is conducted no more often then once per
year, (iii) such audit is conducted only after the auditing Party has given 30
days prior written notice and (iv) the audited Party has the ability to review
the accountant’s report on any discrepancies to confirm the report does not
contain any other Confidential

 

6

--------------------------------------------------------------------------------


 

Information. The audited Party shall, at its own expense, make such records (or
copies thereof) available to the accountant at a single location in the U.S. 
The auditing Party shall bear the full cost and expense of such audit, unless a
discrepancy in excess of 5% in favor of the auditing Party is discovered, in
which event, the audited Party shall bear the full cost and expense of such
audit.  Regardless of the amount of discrepancy discovered, all discrepancies
(and interest thereon at the rate set forth in Section III(b)) shall be
immediately due and payable.

IV.                                 Supply of Diagnostic Products and Roche
Instruments .

 

(a)           Diagnostic Products, Roche Instruments and Related Materials.
Affymetrix shall provide notice of potential orders of (i) Diagnostic Products,
(ii) Roche Instruments, and (iii) software and printed materials relating to the
foregoing from Roche to be distributed pursuant to Sections II(a)(i) and (b)(i)
hereof.  Such Diagnostic Products, Roche Instruments and related materials shall
be purchased pursuant to order notices provided to Roche on Roche’s then-current
terms and conditions, and Roche will fill such orders with not less than the
priority afforded any other purchaser.  Affymetrix may only market such
Diagnostic Products and Roche Instruments that Roche or its Affiliates have made
available for commercial sale.  All order notices shall specify the name and
delivery address of the Affymetrix customer purchasing such Diagnostic Products,
Roche Instruments and related materials.  Upon receipt of such order notice,
Roche shall provide Roche’s standard documentation for Diagnostic Products and
Roche Instruments (including, without limitation, Roche’s customary terms and
conditions) directly to the purchaser.  All contracts for Diagnostic Products
and Roche Instruments purchased shall be entered into between Roche and the
purchaser directly, except that payment for Diagnostic Products and Roche
Instruments sold by Affymetrix or its Affiliates pursuant to this Agreement
shall be made to Roche or its Affiliate.  Affymetrix shall assist Roche in
collecting payment for sales made by Affymetrix hereunder.  Roche shall provide
to recipients of the Roche Instruments distributed pursuant to this Agreement
the option to trade such Roche Instruments or components thereof for replacement
products newly developed by Roche, its Affiliates or Third Parties on Roche’s
behalf from time to time if, and on the same terms as are, offered to Roche’s
end-users of such Roche Instruments generally from time to time.

(b)           Confirmation.  Within five (5) business days of receipt of each
order notice from Affymetrix, Roche will send Affymetrix a confirmation setting
forth the quantity of each Diagnostic Product and Roche Instrument that will be
supplied and Roche’s estimated delivery date. Except for terms related to the
specific order notice (such as quantity and delivery dates), no order notice or
confirmation or other documentation shall vary the terms and conditions of this
Agreement unless agreed to in writing signed by both Parties.  Roche shall have
no liability for delays in filling any order notice filled pursuant to Section
IV(a).

(c)           Packing and Shipping.  Sales of Diagnostic Products and Roche
Instruments shall only be permitted as packaged by Roche (with no portion of the
package obscured).  Roche will deliver the Diagnostic Products and Roche
Instruments directly to Affymetrix Customers at the address supplied by
Affymetrix in its order notice.  Diagnostic Products and Roche Instruments will
be packed in Roche’s standard shipping packages and shipped to the address
specified by Affymetrix in its order notice in accordance with quality assurance
and packaging procedures determined by Roche from time to time.  If a particular
Diagnostic Product and Roche Instrument requires any packaging, process or
procedure other than those Roche utilizes for its

 

7

--------------------------------------------------------------------------------


 

catalog, non-custom designed Diagnostic Products and Roche Instruments, Roche
shall perform such packaging, processes or procedures at Affymetrix’ request, so
long as Roche determines such packaging, process or procedures to be
commercially reasonable.  Any such requests shall be provided at an additional
charge to Affymetrix  on a Fully Loaded Cost basis plus a reasonable markup
(provided, however, that modifications to labeling done primarily for regulatory
purposes shall not be deemed a packaging change or process that would trigger
any additional charge by Roche to Affymetrix pursuant to this provision).

Deliveries of Diagnostic Products or Roche Instruments will be F.O.B. Roche’s
facility or the facility of its sales representative. Roche will ship via a
carrier selected by Affymetrix. Title and risk of loss or damage for deliveries
will pass to the Affymetrix Customer upon actual delivery of the Diagnostic
Products and Roche Instruments to the carrier for shipment to the Affymetrix
Customer.  Affymetrix or the Affymetrix Customer will advise Roche in writing if
an Affymetrix Customer desires insurance on any shipments of Diagnostic Products
or Roche Instruments.  Roche will pay all shipping costs, duties, insurance and
sales taxes and will invoice Affymetrix Customers directly for such amounts
requesting payment to be remitted to Roche.

(d)           Order Modifications.  Affymetrix may increase, decrease, cancel,
re-schedule or otherwise modify any order accepted by Roche only with the
written approval of Roche.  Affymetrix acknowledges that Roche may impose a
reasonable and customary charge for any modification of an order that it
approves.

(e)           Literature. Roche shall provide to Affymetrix the quantities of
marketing literature for Diagnostic Products and Roche Instruments reasonably
requested by Affymetrix at [***] for such marketing literature.  Roche will also
endeavor to provide at specified prices a limited number of service notes,
special jigs or tools or test equipment, and service documentation and periodic
service bulletins specific to the Diagnostic Products and/or Roche Instruments
currently offered by Roche. Roche shall identify specific technical support and
service engineering points of contact at Roche.

(f)            Software Maintenance and Upgrades.  To the extent software is
provided with any Diagnostic Product or Roche Instrument, Roche’s standard
software maintenance and upgrade terms and conditions shall apply, including the
customer fees charged therefor.

V.                                     Covenants.  Roche and Affymetrix covenant
to one another as follows:

 

(a)           Training of Personnel by Roche.  Affymetrix will ensure that its
sales personnel, support personnel and other representatives are knowledgeable
with respect to the Diagnostic Products and Roche Instruments.  Affymetrix
shall, at its own expense, send representatives as Affymetrix determines
necessary to Roche’s facilities for up to thirty (30) days of training and
proficiency certification including without limitation general product
overviews, product positioning and customary terms and conditions, provided that
Affymetrix shall pay all travel related expenses of its representatives who
participate in such training. Roche shall provide additional training to
Affymetrix personnel at Roche’s then-current rates (not to exceed thirty (30)
working-days per year). Diagnostic Product and Roche Instrument applications
support training shall be provided at no charge, provided that Affymetrix shall
pay all travel related expenses.

 

8

--------------------------------------------------------------------------------


 

(b)           Competitors.  Each Party will advise the other Party periodically
with respect to competitors and the introductions and/or success of products
that are competitive with the Diagnostic Products or Roche Instruments, so long
as such disclosures do not violate confidentiality obligations that the advising
Party has to any Third Party.

(c)           Compliance.  Each Party will maintain compliance with all laws,
rules, codes, regulations and other legal requirements applicable to the
Diagnostic Products and Roche Instruments distributed under this Agreement, in
accordance with the regulatory approach and requirements determined by Roche for
such products and instruments.  Affymetrix agrees to only distribute Diagnostic
Products and Roche Instruments in accordance with applicable regulatory
requirements.

(d)           Communications with Authorities.  Each Party will immediately
notify the other Party of any adverse or unexpected results with or before an
Authority or any actual or potential action of an Authority relevant to a
Diagnostic Product or Roche Instrument of which the first Party becomes aware. 
In the event an Authority raises issues regarding this Agreement, the Parties
will use their reasonable commercial efforts to satisfy the Authority’s concerns
without any change to this Agreement.  If an Authority cannot be satisfied
without any change to this Agreement, each Party will work with the other Party,
reasonably and in good faith, to attempt to achieve mutually acceptable
resolution that does not materially compromise either Party’s rights and that
changes this Agreement to the minimum extent necessary.  Each Party agrees
promptly to provide the other Party with copies of all correspondence to or from
an Authority and summaries of oral dealings with such Authority.

(e)           Export Control. Each Party agrees that distribution of the
Diagnostic Products and Roche Instruments under this Agreement shall comply with
applicable U.S. export control laws, rules and regulations, including but not
limited to, the U.S. Export Administration Act, the U.S. International Emergency
Economic Powers Act, the U.S. Trading with the Enemy Act or any other similar
law, rule or regulation imposing restrictions on U.S. trade with foreign
countries.

(f)            Assignment of Modification By Affymetrix to Roche.  Affymetrix
will assign to Roche, without the payment of any additional consideration to
Affymetrix, any and all modifications, design changes, or improvements of the
Diagnostic Products (excluding Arrays) and Roche Instruments, such that Roche
will have all rights to use, incorporate and otherwise exploit such
modifications, design changes, or improvements in connection with the Diagnostic
Products and Roche Instruments.

(g)           Significant Problems.  Each Party will keep the other Party
informed as to any significant problems encountered with the Diagnostic Products
and Roche Instruments that relate to components or products supplied by the
other Party and any solutions arrived at for those problems, and will
communicate promptly to the other Party any and all material modifications,
design changes or improvements of the Diagnostic Products and Roche Instruments
suggested by any customer or by any employee or agent of such Party, as long as
such disclosures do not violate any existing confidentiality obligations that
such Party has to any Third Party, and such Party shall use reasonable efforts
to obtain the right to disclose such information; and the receiving Party will,
within a reasonable time after receiving any

 

9

--------------------------------------------------------------------------------


 

information about problems with the Diagnostic Products and Roche Instruments,
inform the other Party of the steps (if any) that the receiving Party intends to
take with respect to such problems.

(h)           Potential Infringement.  Each Party will notify the other Party
of: (i) any potential infringement of any of such other Party’s Intellectual
Property of which it becomes aware; (ii) any potential infringement by any Third
Party of any of the Intellectual Property incorporated in, embodied by or relied
upon to manufacture a Diagnostic Product or Roche Instrument; or (iii) any
potential infringement by a Diagnostic Product or Roche Instrument of any
Intellectual Property owned or asserted to be owned by a Third Party of which it
becomes aware.  Either Party’s notice under this Section V(h) shall be
Confidential Information and shall not be disclosed to the alleged infringer or
any other party without the other Party’s prior written consent.

VI.                                 Term and Termination.

 

(a)           Term. Unless terminated earlier as provided herein, this Agreement
shall commence on the Effective Date and shall terminate on December 31, 2020
(the “Termination Date”).

(b)           Early Termination without Cause. Roche shall have the option of
terminating this Agreement in its entirety effective on either December 31,
2007, June 2, 2013 or any date after June 2, 2013 but prior to the Termination
Date by written notice to Affymetrix (“Early Termination Notice”) as provided
herein.  An Early Termination Notice must be provided at least one year prior to
early termination.  If Roche terminates effective as of June 2, 2013 or any time
thereafter, Roche shall continue to provide Diagnostic Products, Roche
Instruments and related materials as set forth herein through the end of the
year following the date such Early Termination Notice was provided.

(c)           Termination for Cause. This Agreement may be terminated in its
entirety by a Party for cause immediately upon the occurrence of any of the
following events:

(i)            If the other ceases to do business, or otherwise terminates its
business operations;

(ii)           If the other Party materially breaches any material provision of
this Agreement and fails to cure such breach within 180 days of written notice
describing the breach and the intent of such Party to terminate if such breach
is not cured within such period (provided, however, that nothing in this
subsection shall prevent a Party from seeking immediate, injunctive relief where
appropriate to protect Confidential Information, such Party’s proprietary or
intellectual property rights or otherwise for any reason to mitigate damages);
or

(iii)          If the other Party shall seek protection under any bankruptcy,
receivership, trust deed, creditors arrangement, composition or comparable
proceeding, or if any such proceeding is instituted against the other Party (and
not dismissed within 90 days).

 

10

--------------------------------------------------------------------------------


 

(d)           Effect of Termination. Sections III (Payments), VI (Term and
Termination), VII (Warranty), VIII (Limited Liability) and IX (Indemnity), all
rights to payment in effect through the final termination date of this Agreement
pursuant to Section VI (Term and Termination), the Common Terms Agreement,
remedies for breaches or any other provision that, by its terms, survives
termination shall survive termination of this Agreement.  Obligations of the
Parties under firm orders for purchase and delivery of Diagnostic Products and
Roche Instruments at the time of such termination shall remain in effect, except
that in the case of termination under Section VI(c), the terminating Party may
elect whether obligations under firm orders will remain in effect; provided,
however, that Roche will not be obligated with respect to any delivery dates
(for firm orders or otherwise) more than thirty (30) days after the effective
date of termination if the reason for termination is due to a breach by
Affymetrix, or more than one hundred eighty (180) days after such termination. 
Each Party will promptly return or destroy all Confidential Information of the
other in accordance with Section II(f) of the Common Terms Agreement.
Termination is not the sole remedy under this Agreement and, whether or not
termination is effected, all other remedies will remain available.

VII.                             Warranty and Warranty Disclaimers.

 

Roche warrants only to Affymetrix that the Diagnostic Products and Roche
Instruments will conform in all material respects to Roche’s then-current
standard customer warranty included in Roche’s applicable customer sales
agreement.  Such warranty does not apply to Affymetrix components of Diagnostic
Products or to units that have been mishandled, mistreated or used or maintained
or stored other than in conformity with Roche’s instructions.  The warranties to
Affymetrix Customers for Diagnostic Products and Roche Instruments distributed
shall be as set forth in the terms and conditions of such sales agreement.

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, ROCHE DOES NOT WARRANT THE
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE DIAGNOSTIC PRODUCTS
OR COMPONENTS OF DIAGNOSTIC PRODUCTS, DIAGNOSTIC INSTRUMENTS OR PERFORMANCE OR
NON-INFRINGEMENT THEREOF, DOES NOT MAKE ANY WARRANTY, EXPRESS, IMPLIED OR
OTHERWISE, WITH RESPECT TO DIAGNOSTIC PRODUCTS OR COMPONENTS OF DIAGNOSTIC
PRODUCTS, DIAGNOSTIC INSTRUMENTS, SPECIFICATIONS, SUPPORT, SERVICE OR ANYTHING
ELSE, AND DOES NOT MAKE ANY WARRANTY OF ANY KIND TO AFFYMETRIX CUSTOMERS OR
AFFYMETRIX’S AGENTS. ROCHE HAS NOT AUTHORIZED ANYONE TO MAKE ANY REPRESENTATION
OR WARRANTY OTHER THAN AS PROVIDED ABOVE.

VIII.                         Limited Liability.

 

EXCEPT IN CONNECTION WITH SECTION II (CONFIDENTIALITY) OF THE COMMON TERMS
AGREEMENT OR AMOUNTS PAYABLE UNDER SECTION VII (WARRANTY) OR SECTION IX
(INDEMNIFICATION) OF THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE WITH RESPECT
TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY, OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY  PUNITIVE, MULTIPLE OR
EXEMPLARY DAMAGES, OR LOST PROFITS.

 

11

--------------------------------------------------------------------------------


 

IX.                                Indemnity.

 

(a)           Indemnification by Roche from Infringement.  Roche shall
indemnify, defend and hold harmless the Affymetrix Indemnitees from and against
liability resulting from any Third Party Claim of infringement of any patent
(other than Affymetrix patents, patents of any Affymetrix Affiliate or patents
of Perlegen) by Roche Technology incorporated into Diagnostic Products or Roche
Instruments, provided Roche is promptly notified of any and all threats, Claims
and proceedings related thereto and given reasonable assistance and the
opportunity to assume sole control over the defense and all negotiations for a
settlement or compromise; provided, however, that Roche will consult with
Affymetrix if a proposed settlement or compromise could reasonably be
interpreted to impact the benefits that Affymetrix receives under this Agreement
in a materially negative manner; and, provided further, that Roche will not be
responsible for any settlement it does not approve in writing. The foregoing
obligation of Roche does not apply with respect to Roche Technology used in
Diagnostic Products: (W) not supplied by Roche; (X) made in whole or in part in
accordance to Affymetrix specifications or requests, to the extent the
infringement was caused thereby; (Y) which are modified by Affymetrix or any
Third Party after shipment by Roche, if the alleged infringement relates to such
modification; or (Z) combined, processed or used with other products, processes
or materials, including Affymetrix Technology, where the alleged infringement
relates to such combination, process or use.  Affymetrix shall also indemnify
Roche Indemnitees from all damages, settlements, attorneys’ fees and expenses
related to a Claim of infringement or misappropriation excluded from Roche’s
indemnity obligation by the immediately preceding sentence.

Where Affymetrix facilitates or fails to stop (to the extent within its power)
allegedly infringing activity after being notified thereof or after being
informed of modifications that would have avoided the alleged infringement, the
foregoing indemnification provisions will apply but Roche will not need to pay
any settlement, judgment, or other amounts attributable to events occurring
after giving such notice to Affymetrix.

(b)           Indemnity Relating to Products.  Roche shall indemnify, defend and
hold harmless the Affymetrix Indemnitees from and against any and all Damages
based upon or arising out of the market, sale or use of Diagnostic Products,
including product liability, other than Damages caused by the marketing
activities of Affymetrix, including changing labeling, or resulting from a
breach of this Agreement. Affymetrix shall indemnify, defend and hold harmless
the Roche Indemnitees from and against all Damages based upon or arising out of
Damages caused by the marketing activities of Affymetrix, including changing
labeling, or resulting from a breach of this Agreement.

(c)           Conditions of Indemnification.  If either Party proposes to seek
indemnification from the other under the provisions of this Section IX, it shall
notify the other Party within 15 days of receipt of notice of any Claim and
shall cooperate fully with the other Party in the defense of such claims or
suits. The indemnified Party shall cooperate with the indemnifying Party (at the
indemnifying Party’s expense) in all respects in connection with the defense of
any such Claim.  The indemnifying Party shall, upon written notice from the
indemnified Party of a Claim, undertake to conduct all proceedings or
negotiations in connection with the Claim, assume the defense thereof, and all
other required steps or proceedings to settle

 

12

--------------------------------------------------------------------------------


 

or defend any such Claim, including the selection of counsel that shall be
approved by the indemnified Party, which approval shall not be unreasonably
withheld, and payment of all reasonable expenses.  The indemnified Party shall
have the right to employ separate counsel and participate in the defense at the
indemnified Party’s sole expense.  If the indemnifying Party fails to defend or
settle in good faith any Claim as provided above, then the indemnified Party
shall have the right to take over sole control of the defense of the Claim and
all negotiations for its settlement or compromise, provided that the
indemnifying Party shall be liable for (and shall pay as they become due) all
costs and expenses (including attorneys’ fees) reasonably incurred by the
indemnified Party in its defending or negotiating settlement of the Claim. 
Notwithstanding the foregoing, the Party primarily responsible for handling the
Claim (as determined above) will first obtain the prior written consent of the
other Party for any settlement of a Claim that (i) does not include a complete
release of the other Party from all liability with respect thereto, (ii)
compromises the rights of the other Party, or (iii) imposes any restrictions on
the other Party.

 

13

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the undersigned have executed this Agreement
as of the Effective Date.

 

AFFYMETRIX:

 

ROCHE:

 

 

 

 

 

 

 

 

 

 

Affymetrix, Inc.

 

F. Hoffmann-La Roche Ltd.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Barbara A. Caulfield

 

By:

/s/ Heino von Prondzynski

 

Name:

Barbara A. Caulfield

 

 

Name:

Heino von Prondzynski

 

Title:

Executive Vice President and General Counsel

 

 

Title:

Head, Diagnostic Division

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory F. Heath

 

 

 

 

 

Name:

Gregory F. Heath

 

 

 

 

 

Title:

Head, Business Development and Licensing

 

 

--------------------------------------------------------------------------------

